 

Exhibit 10.2

 

PROMISSORY NOTE

 

    Jackson, Mississippi

$25,000,000

  Dated as of December 16, 2004

 

FOR VALUE RECEIVED, Trex Company, Inc., a Delaware corporation, (the
“Borrower”), promises to pay to the order of the Mississippi Business Finance
Corporation, a public corporation duly organized and existing under the laws of
the State of Mississippi, (the “Issuer”), the aggregate principal sum of
Twenty-five Million and 00/100 Dollars ($25,000,000) together with (a) interest
thereon in an amount sufficient to enable the Issuer to make payment of all
interest becoming due and payable on the Issuer’s $25,000,000 Variable Rate
Demand Environmental Improvement Revenue Bonds (Trex Company, Inc. Project),
Series 2004 (the “Bonds”) in the aggregate principal amount of Twenty-five
Million and 00/100 Dollars ($25,000,000), issued pursuant to a Trust Indenture
dated as of December 1, 2004 (the “Indenture”) between the Issuer and J.P.
Morgan Trust Company, National Association, a national banking association, as
Trustee (the “Trustee”), which Indenture and Bonds are incorporated herein by
reference and made a part hereof, and (b) such redemption premiums and other
amounts as are required to be paid by the Borrower to the Issuer as Loan
Repayments as provided in the Loan Agreement, dated as of December 1, 2004 by
and between the Borrower and the Issuer (the “Loan Agreement”), which is
incorporated herein by reference and made a part hereof.

 

The foregoing amounts shall be paid by means of Loan Repayments which shall be
due and payable (less any credits to which the Borrower may be entitled under
the Loan Agreement), in immediately available funds, as follows:

 

A. On or before 2:00 p.m., New York time on each date on which a payment of
interest is due on the Bonds, the Borrower shall pay interest in an amount equal
to the aggregate unpaid interest due or to become due on the Bonds on such
payment date, less any Eligible Funds (as defined in the Indenture) then held by
the Trustee in the Bond Fund (as defined in the Indenture) which are then being
held for application to the payment of interest on the Bonds in accordance with
the Indenture;

 

B. On or before 2:00 p.m., New York time on each date on which a payment of
principal, Purchase Price (as defined in the Indenture) and premium, if any, is
due on the Bonds, whether by maturity, acceleration or otherwise, the Borrower
shall pay principal and premium, if any, in an amount equal to principal,
Purchase Price and premium, if any, then due or to become due on the Bonds on
such payment date, less any Eligible Funds then held by the Trustee in the Bond
Fund, other than those Eligible Funds applied to payment of interest on the
Bonds as set forth above, which are then being held for the payment of
principal, Purchase Price and premium, if any, on the Bonds under the Indenture.

 

Notwithstanding the foregoing, the Borrower shall pay principal of, premium, if
any, and interest on the Bonds to the Trustee so as to permit the redemption of
all or a portion of Bonds then outstanding in accordance with Section 217 of the
Indenture.

 



--------------------------------------------------------------------------------

The Borrower shall have the option to make advance payments of Loan Repayments,
from time to time, which advance payments shall be deposited with the Trustee in
the Bond Fund and shall be applied as provided in the Loan Agreement and the
Indenture.

 

All payments shall be made in coin or currency of the United States of America
in immediately available funds at the principal office of the Trustee, or at the
office of any successor Trustee.

 

If the Borrower fails to pay any installment of principal, premium, if any, and
interest when due under this Promissory Note and the Trustee fails to receive
sufficient moneys pursuant to one or more draws under the Letter of Credit (as
defined in the Indenture) to pay any such installment, or upon the occurrence of
any one or more of the Events of Default specified in the Loan Agreement, the
Trustee then, or at any time thereafter, may under certain conditions specified
in Section 602 of the Indenture give notice to the Borrower declaring all unpaid
amounts then outstanding hereunder or under the Loan Agreement (including all
fees), to be due and payable, and thereupon, without further notice or demand,
all such amounts shall become and be immediately due and payable. Failure to
exercise this option shall not constitute a waiver of the right to exercise the
same at any time in the event of any continuing or subsequent default.

 

All payments hereon shall be applied first to accrued interest, then to premium,
if any, and then to principal.

 

The undersigned waives (except as provided herein) demand, protest, presentment
for payment and notice of nonpayment and agrees to pay all costs of collection
when incurred, including reasonable attorneys’ fees, and to perform and comply
with each of the covenants, conditions, provisions and agreements of the
undersigned contained in every instrument evidencing or securing the
indebtedness evidenced hereby. No extension of the time for the payment of this
Promissory Note made by agreement with any Person now or hereafter liable for
the payment of this Promissory Note shall operate to release, discharge, modify,
change or affect the original liability under this Promissory Note, either in
whole or in part, of the undersigned if not a party to such agreement.

 

This Promissory Note is issued under and is subject to the terms and conditions
of the Loan Agreement.

 

This Promissory Note and all instruments securing the same are to be construed
according to the laws of the State of Mississippi, without regard to conflicts
of law principles.

 

TREX COMPANY, INC., a Delaware corporation By:   /s/ Paul D. Fletcher

Its:

  Senior Vice President and Chief Financial Officer

 

2



--------------------------------------------------------------------------------

PAY TO THE ORDER OF J.P. MORGAN TRUST COMPANY, NATIONAL ASSOCIATION, AS TRUSTEE,
WITHOUT WARRANTY OR RECOURSE.

 

MISSISSIPPI BUSINESS FINANCE CORPORATION, a public corporation duly organized
and existing under the laws of the State of Mississippi By:  

/s/ Bill Barry

Its:

 

Executive Director

 

(SEAL) ATTEST: By:  

/s/ Vernon Smith

Its:

 

Secretary

 

3